                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

 IN RE:      MDM HOLDINGS, INC.                )              Case No.: 19-82531-CRJ-11
                                               )
              EIN: xx-xxx3287                  )
                                               )
                 Debtor.                       )              CHAPTER 11
                                               )

                                  CERTIFICATE OF SERVICE

          This is to certify that this the 9th day of September, 2019, I have, by electronic service
 through the Court’s CM/ECF system and/or by placing a copy of same in the United States Mail,
 postage pre-paid, served a copy of the Order Setting Deadline to File Chapter 11 Plan and
 Disclosure Statement and Setting Bar Date for Filing Claims on all parties listed on the Clerk’s
 Certified Matrix.



                                              /s/ Tazewell T. Shepard IV
                                              Tazewell T. Shepard IV




Case 19-82531-CRJ11         Doc 41    Filed 09/09/19 Entered 09/09/19 10:19:15            Desc Main
                                     Document     Page 1 of 1
